Order entered October 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00964-CV

                            VISHAL C. PATEL, M.D., Appellant

                                               V.

                    SPINE PHYSICIANS INSTITUTE, PLLC, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-01357

                                           ORDER
       We GRANT appellee’s October 12, 2016 second opposed motion for extension of time

to file its brief. We ORDER appellees’ to file the brief no later than November 20, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE